Citation Nr: 1025284	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  05-32 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee prior to March 17, 2009, and to a 
rating in excess of 20 percent thereafter, rated as limitation of 
extension.

2.  Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, status-post meniscectomy, of the left knee, prior to 
March 17, 2009, and to a rating in excess of 20 percent 
thereafter, rated as limitation of extension.

3.  Entitlement to a rating in excess of 10 percent for 
limitation of flexion of the right knee.

4.  Entitlement to a rating in excess of 10 percent for 
limitation of flexion of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones


INTRODUCTION

The Veteran had active service from July 1967 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran's claims were remanded by the Board in April 2008.


FINDINGS OF FACT

1.  The Veteran had right knee limitation of extension to 10 
degrees prior to March 17, 2009, and limitation of extension to 
15 degrees thereafter.

2.  The Veteran had left knee limitation of extension to 10 
degrees prior to July 10, 2008, and limitation of extension to 20 
degrees thereafter.

3.  The Veteran's right knee flexion is limited to at most 75 
degrees.

4.  The Veteran's left knee flexion is limited to at most 75 
degrees.

5.  The Veteran has had moderate instability of the right knee 
since February 26, 2004.

6.  The Veteran has had moderate instability of the left knee 
since February 26, 2004.


CONCLUSIONS OF LAW

1.  Prior to March 17, 2009, the criteria for a rating in excess 
of 10 percent for limitation of extension due to traumatic 
arthritis of the right knee were not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 
(2009).

2.  From March 17, 2009, the criteria for a rating in excess of 
20 percent for limitation of extension due to traumatic arthritis 
of the right knee have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 
(2009).

3.  Prior to July 10, 2008, the criteria for a rating in excess 
of 10 percent for limitation of extension due to traumatic 
arthritis, status-post meniscectomy, of the left knee were not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5261 (2009).

4.  From July 10, 2008, the criteria for a 30 percent rating for 
limitation of extension due to traumatic arthritis, status-post 
meniscectomy, of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5261 
(2009).

5.  The criteria for a rating in excess of 10 percent for 
limitation of flexion due to traumatic arthritis of the right 
knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2009).

6.  The criteria for a rating in excess of 10 percent for 
limitation of flexion due to traumatic arthritis of the left knee 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5260 (2009).

7.  From February 26, 2004, the criteria for a separate 20 
percent rating for moderate instability of the right knee have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).

8.  From February 26, 2004, the criteria for a separate 20 
percent rating for moderate instability of the left knee have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated in March 2004, September 2004 
and April 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  The Veteran was 
afforded VA examinations during the pendency of this appeal.  The 
Veteran's VA medical records have been obtained.  In October 2005 
the Social Security Administration (SSA) informed VA that the 
Veteran's SSA records had been destroyed and were unavailable.  
The RO informed the Veteran of the unavailability of the SSA 
records by way of a November 2006 supplemental statement of the 
case.  The Veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of her appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.

II.  History and Rating Criteria

The Veteran's claim for an increased rating for her knee 
disabilities was received in February 2004.  At that time the 
Veteran had a 10 percent rating in effect for traumatic arthritis 
of the right knee and a 10 percent rating in effect for traumatic 
arthritis, status-post meniscectomy, of the left knee.  By rating 
actions dated in December 2004 and May 2007, the RO granted the 
Veteran separate 10 percent ratings for limitation of flexion of 
the right and left knees, effective from February 2004.  In a 
November 2009 rating decision the RO granted the Veteran 
increased ratings of 20 percent for each of the Veteran's knees 
based on limitation of extension, effective from March 17, 2009.

The Veteran stated on her March 2005 notice of disagreement that 
she had constant pain in both knees, that she was unable to go up 
or down stairs, that she had problems ambulating, and that she 
had to use a cane.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
Veteran's service-connected disabilities.  38 C.F.R. § 4.14 
(2009).

Slight recurrent subluxation or lateral instability warrants a 10 
percent evaluation.  A 20 percent evaluation requires moderate 
recurrent subluxation or lateral instability, and a 30 percent 
evaluation is warranted for severe recurrent subluxation or 
lateral instability.  38 C.F.R. Part 4, Diagnostic Code 5257.  A 
separate rating under Diagnostic Code 5010 for traumatic 
arthritis is permitted when a Veteran who is rated under 
Diagnostic Code 5257 for other knee impairment (due to 
instability or subluxation) also demonstrated additional 
disability with evidence of traumatic arthritis and a limitation 
of motion.  VAOPGCPREC 23-97 (Jul. 1, 1997).

Compensable ratings for limitation of flexion of the leg are 
warranted when flexion is limited to 45 degrees (10 percent), 30 
degrees (20 percent), and 15 degrees (30 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Compensable ratings for limitation 
of extension of the leg are assigned when extension is limited to 
10 degrees (10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Normal knee flexion and 
extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

III.  Limitation of Extension

The Board finds that prior to March 17, 2009,  the Veteran did 
not meet the criteria for a rating in excess of 10 percent for 
limitation of extension of the right knee.  On VA examination in 
December 2004 the Veteran had extension of the right knee limited 
to 10 degrees.  Additional restriction of motion secondary to 
pain was only noted to affect the flexion of the knees.  A July 
2008 VA outpatient record notes that the Veteran had right knee 
extension limited to 10 degrees, with pain with all range of 
motion.  There is no medical evidence showing right knee 
limitation of extension to more than 10 degrees prior to March 
17, 2009.  Accordingly, the criteria for a rating in excess of 10 
percent for right knee limitation of extension were not met prior 
to March 17, 2009.  VA examination of March 17, 2009, revealed 
the Veteran to have right knee limitation of extension of 15 
degrees.  None of the medical evidence subsequent to March 17, 
2009, has shown the Veteran to have right knee extension limited 
to more than 15 degrees.  Accordingly, the Veteran is did not 
meet the criteria for a rating in excess of 20 percent from March 
17, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With regard to the Veteran's left knee limitation of extension, 
the December 2004 VA examination report indicated that the 
Veteran had right knee extension limited to 10 degrees and no 
additional restriction of extension was noted due to pain.  There 
is no medical evidence showing that the Veteran had limitation of 
extension of the right knee meeting the criteria for a rating in 
excess of 10 percent under Diagnostic Code 5261 prior to July 10, 
2008.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The July 10, 2008, VA outpatient record notes that the Veteran 
had left knee extension limited to 20 degrees.  Consequently, the 
Board finds that the Veteran met the criteria for a 30 percent 
rating for limitation of extension of the left knee from July 10, 
2008.  The medical evidence from July 10, 2008, has not indicated 
the Veteran to have limitation of extension of the left knee to 
more than 20 degrees.  Accordingly, the Veteran is entitled to a 
30 percent rating, but no higher, for limitation of extension of 
the left knee from July 10, 2008.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261.

The Board notes that the VA treatment records and examination 
reports do not indicate that the Veteran had additional loss of 
extension of either knee resulting from functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on movement, 
and weakness.  The subjective complaints were considered and are 
contemplated in the ratings described above.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).

IV.  Limitation of Flexion

The Veteran has had a separate 10 percent rating in effect for 
limitation of flexion of each knee since February 26, 2004.  On 
VA examination in December 2004 the Veteran had flexion to 95 
degrees and it was noted that an additional 20 degrees limitation 
on flexion occurred with repetitive motion of the knees.  This 
indicates that with consideration of Deluca factors, the 
Veteran's right and left knees had limitation of flexion to as 
much as 75 degrees.  The July 2008 VA outpatient treatment record 
notes that the Veteran had limitation of flexion of each knee to 
90 degrees with pain on complete range of motion.  When examined 
in March 2009 the Veteran again had flexion to 90 degrees 
bilaterally.  The examiner noted that neither knee was 
additionally limited following repetitive use.  

In this case the medical records reveal that, even with 
consideration of pain and functional loss on repetitive use, the 
Veteran has not had flexion of either knee limited to more than 
75 degrees.  A rating in excess of 10 percent for limitation of 
flexion of a knee requires flexion to be limited to 30 degrees.  
The record clearly shows that the Veteran has not met the 
criteria for a rating in excess of 10 percent for either knee, 
based on limitation of flexion, at any time since separate 
service connection was granted effective in February 2004.  
Accordingly, a rating in excess of 10 percent is not warranted 
for either knee based on limitation of extension under Diagnostic 
Code 5260 even with consideration of such factors as pain, 
weakened movement, excess fatigability, or incoordination.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

V.  Instability

The Board finds that the Veteran is entitled to 20 percent 
ratings for instability of each knee from the date of receipt of 
the Veteran's claim, February 26, 2004.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 provides for a 20 percent rating for 
moderate recurrent subluxation or lateral instability of a knee.  
The Board notes that the Veteran reported instability on VA 
examination in December 2004 and that the VA examiner found the 
Veteran to have significant medial joint line tenderness 
bilaterally, with significant patellofemoral crepitus and 
apprehension.  A VA examiner noted in July 2008 that the Veteran 
had moderate to severe subluxation with joint instability of the 
knees.  Consequently, the Board finds that the Veteran has more 
nearly met the criteria for at least a 20 percent rating for 
moderate instability of each knee since the date of receipt of 
her claim.  

The Board recognizes that the July 2008 VA treatment record 
indicates that the Veteran's instability of the knees was between 
moderate and severe and that Diagnostic Code 5257 provides for a 
30 percent rating for severe instability of the knees.  In this 
case the Board finds that the weight of the medical evidence 
indicates that the Veteran's instability of the knees is moderate 
in nature rather than severe.  Severe instability was not shown 
on the December 2004 VA examination or on the March 2009 VA 
examination.  In fact the March 2009 VA examination report noted 
that the Veteran's knees were stable to Lachman test and drawer 
test, which would indicate that the Veteran's knees do not have 
severe recurrent subluxation or lateral instability.  The March 
2009 examination report does note that the Veteran's knees had 
pain with varus stress and that the right knee showed pain on 
valgus stress.  Consequently, the Board finds that the Veteran is 
entitled to separate ratings of 20 percent, but no higher, for 
her left and right knee disabilities based on instability of the 
knees from February 26, 2004.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

VI.  Extraschedular Considerations

The Board notes that if an exceptional case arises where ratings 
based on the statutory schedules are found to be inadequate, 
consideration of an "extra-schedular" evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities will be made.  
38 C.F.R. § 3.321(b)(1) (2009).  The United States Court of 
Appeals for Veterans Claims has held that the determination of 
whether a claimant is entitled to an extraschedular rating under 
§ 3.321(b) is a three-step inquiry, the responsibility for which 
may be shared among the RO, the Board, and the Under Secretary 
for Benefits or the Director, Compensation and Pension Service.  
Thun v. Peake, 22 Vet. App. 111.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  This means that initially there must 
be a comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, the 
assigned schedular evaluation is adequate, and no referral is 
required.  If the criteria do not reasonably describe the 
claimant's disability level and symptomatology, a determination 
must be made whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) 
(related factors include "marked interference with employment" 
and "frequent periods of hospitalization"). 

In this case there has not been shown to have been any 
hospitalizations due to the Veteran's knee disabilities.  
Although the knee disabilities do interfere with the Veteran's 
ability to work, the multiple separate compensable ratings for 
each knee reasonably describe the claimant's disability level and 
symptomatology, such that the claimant's disability picture is 
contemplated by the rating schedule.  Accordingly, an 
extraschedular rating is not warranted.

In summary, the Veteran is not entitled to a rating in excess of 
10 percent for limitation of extension of right knee prior to 
March 17, 2009, or to a rating in excess of 20 percent 
thereafter.  The Veteran is not entitled to a rating in excess of 
10 percent for limitation of extension of the left knee prior to 
July 10, 2008.  An increased rating of 30 percent, but no higher, 
for left knee limitation of extension from July 10, 2008, is 
warranted.  The Veteran is not entitled to a rating in excess of 
10 percent for limitation of flexion of either knee at any time 
during the time period under consideration.  Separate 20 percent 
ratings are warranted for instability of each knee from February 
26, 2004.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, 22 Vet. App. 505 (2007).  













(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis of the right knee prior to March 17, 2009, and to a 
rating in excess of 20 percent thereafter, rated as limitation of 
extension, is denied.

Entitlement to a rating in excess of 10 percent for traumatic 
arthritis, status-post meniscectomy, of the left knee, prior to 
July 10, 2008, rated as limitation of extension, is denied.

Entitlement to a 30 percent rating for traumatic arthritis, 
status-post meniscectomy, of the left knee, from July 10, 2008, 
rated as limitation of extension, is granted subject to the law 
and regulations regarding the award of monetary benefits.

Entitlement to a rating in excess of 10 percent for limitation of 
flexion of the right knee is denied.

Entitlement to a rating in excess of 10 percent for limitation of 
flexion of the left knee is denied.

Entitlement to a separate 20 percent rating for instability of 
the right knee is granted from February 26, 2004, subject to the 
law and regulations regarding the award of monetary benefits.

Entitlement to a separate 20 percent rating for instability of 
the left knee is granted from February 26, 2004, subject to the 
law and regulations regarding the award of monetary benefits.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


